DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H07-122531 of Maekawa, hereinafter Maekawa (citing machine translation provided herewith).
Regarding claim 1, Maekawa teaches a substrate liquid treatment apparatus [0001] comprising: an inner tank configured to store a treatment liquid and having an upper opening (31 Fig 2 and [0020]); an outer tank disposed outside the inner tank (33 Fig 2 and [0020]); and a lid (35 Fig 2 and [0020]) movable between a close position for closing the upper opening of the inner tank and an open position for opening the upper opening of the inner tank ([0020-0021] and [0030] and Fig 6, see lid 35), wherein the lid includes: a main portion that covers the upper opening of the inner tank when the lid is positioned at the close position (upper horizontal portion 35b of lid 35 see Fig 2); and a splash shielding portion connected to the main portion (vertical portions of lid 35 see Fig 2) so as to move integrally with the main portion (Fig 6, see lid 35 and dotted line to indicate lid position when closed) wherein when the lid is positioned at the close position 
Regarding claim 4, the outer tank (33 Fig 2) is configured to receive liquid overflowing from the inner tank (31 Fig 2) [0020].
Regarding claim 5, when the lid is positioned in the close position (Fig 2), a lower end of the splash shielding portion (vertical portion of lid 35, Fig 2) is positioned at a horizontal position outside the inner tank (31 Fig 2) and inside the outer tank (33 Fig 2).
Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by 2006/0118140 of Nishimura et al., hereinafter Nishimura.
Regarding claim 1, Nishimura teaches a substrate liquid treatment apparatus (abstract) comprising: an inner tank configured to store a treatment liquid and having an upper opening (11 Fig 2 and [0055]); an outer tank disposed outside the inner tank (12 Fig 2 and [0055]); and a lid (13 Fig 2 and [0055]) movable between a close position for closing the upper opening of the inner tank and an open position for opening the upper opening of the inner tank ([0055] and see lid 13 with dot chain lines in Fig 2 to show the opening position), wherein the lid includes: a main portion that covers the upper opening of the inner tank when the lid is positioned at the close position (upper horizontal portion  of lid 13 see Fig 2); and a splash shielding portion connected to the main portion (vertical portions of lid 13 see Fig 2) so as to move integrally with the main portion (Fig 2, see lid 13 is demonstrates as an integral piece with the vertical portions) wherein when the lid is positioned at the close position (Fig 2), the splash shielding portion 
Regarding claim 4, the outer tank (12 Fig 2) is configured to receive liquid overflowing from the inner tank (11 Fig 2) [0055].
Regarding claim 5, when the lid is positioned in the close position (Fig 2), a lower end of the splash shielding portion (vertical portion of lid 13, Fig 2) is positioned at a horizontal position outside the inner tank (11 Fig 2) and inside the outer tank (12 Fig 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 and 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of US Patent 5887602 of Iwama, hereinafter Iwama.
Regarding claim 2, Nishimura teaches the lid includes a first lid part that covers a first part of the upper opening of the inner tank and a second lid part that covers a second part of the upper opening of the inner tank (portions 13a Fig 2 [0055]), and the first lid part and the second lid part each have the main portion and the splash shielding portion (Fig 2 as cited above). Nishimura fails to explicitly teach the first lid part and the second lid part are rotatable about respective rotation axes extending horizontally to 
Regarding claim 3, the combination remains as applied to claim 2 above. The upper surface of the splash shielding portion of Nishimura serves at the guide surface to guide liquid adhered to the upper surface of the main lid away to a location outside of the outer tank (Fig 2).
Regarding claim 6, the combination remains as applied to claim 2 above. Nishimura and Iwama both demonstrate the lid is higher, but this represents a rearrangement of parts of the lid that does not modify how the lid works to close the apparatus. Additionally, this is dependent on the height of the overflowing liquid. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus to include the lid is lower to minimize any air space above the liquid that may result in contamination of the bath.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 rejected over Ogami have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New rejections include the amended feature of the splash shielding portion being movable integrally with the main portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0247841 demonstrates a splash shielding portion for the lid (Fig 2). US 2016/0184859 demonstrates a lid (30 Fig 4) with rotation about a horizontal axis.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716